Citation Nr: 0512531	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  95-23 163	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran's claim was remanded for 
additional development in March 1999 and is again before the 
Board for appellate review.  

When the Board remanded the case in March 1999, the question 
raised by the Board was whether the veteran had in fact filed 
a timely substantive appeal with respect to the March 1994 
rating decision.  This question was raised because the 
veteran had filed a VA Form 9 in July 1995 without mention of 
any allegation of error in fact or law.  The only annotation 
on the form besides the veteran's signature and date was a 
check mark in a box indicating that he did not desire a 
hearing before a member of the Board.  In a recent 
precedential decision, the United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant's act of 
checking the box to indicate that he did not desire a hearing 
was sufficient to perfect his appeal.  Gomez v. Principi, 17 
Vet. App. 369 (2003).  This is so because the form indicates 
that, when the "no" box is checked, the appeal will be 
reviewed on the basis of the evidence of record, which in 
turn leads a claimant to think that nothing further needs to 
be done to perfect an appeal.  Id.  Consequently, the Board 
now concludes that, in light of the holding in Gomez, the 
appeal of the March 1994 decision was timely.

Eight other issues were appealed by the veteran.  Those 
claims were either granted by the RO in rating decisions 
enacted after the Board's remand, or withdrawn by the veteran 
in a July 2000 statement.  The only issue remaining on appeal 
is the claim of service connection for headaches.

In June 1999, the veteran requested that he be afforded a 
hearing by a decision review officer at the RO.  The veteran 
was informed in September 1999 that he was scheduled for a 
hearing at the RO in October 1999.  In July 2000, the veteran 
withdrew the request for a hearing.  


FINDING OF FACT

The veteran does not suffer from any diagnosed chronic 
headache disability that is related to his military service.


CONCLUSION OF LAW

The veteran does not have a headache disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from June 1983 to July 
1993.  He originally submitted a claim for entitlement to 
service connection for headaches in July 1993.  The veteran 
claims that he suffers from headaches as a result of an 
injury he sustained while in service.  

The veteran's service medical records (SMRs) reflect that he 
was treated for headaches twice while he served on active 
duty.  In July 1985 the veteran complained of headaches and 
visual problems.  He was diagnosed with conjunctivitis.  In 
October 1987 the veteran complained of headaches.  No 
diagnosis was provided as to whether they were migraine, 
tension, flu-related, or of unknown etiology.

In May 1993, prior to the veteran's discharge from service, 
the veteran was involved in an altercation whereby he 
sustained a head injury.  Treatment records from Liberty 
Memorial Hospital dated in May 1993 indicate that the veteran 
was treated for a laceration of the frontal scalp.  An 
administrative decision by the RO dated in November 2002 
concluded the head injury was sustained in the line of duty 
and was not the result of the veteran's willful misconduct.  

The veteran was afforded several VA examinations.  At his 
November 1993 VA examination the veteran complained of nasal 
blockage and frontal headaches about the nose.  The veteran 
was diagnosed with a deviated nasal septum, nasal blockage 
and congestion and chronic ethmoid sinusitis and Eustachian 
tube dysfunction.  

The veteran was afforded another VA examination in December 
1999.  He reported that he suffered from headaches several 
times a week following his head injury in service in May 
1993.  He reported that he took Tylenol and Motrin to relieve 
the headaches and that rest also relieved the headaches.  He 
denied any precipitating or aggravating factors.  A scar on 
the scalp was diagnosed (which was later service connected), 
but no headache disability was diagnosed.

Associated with the claims file are VA outpatient treatment 
reports dated from October 1998 to January 2003.  The veteran 
was seen for various health issues unrelated to the issue on 
appeal.  The reports do not indicate that the veteran was 
ever treated for headaches.  In July 2002 the veteran 
reported that he suffered from no head trauma, headaches, 
dizziness or visual changes.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran claims that he suffers from 
headaches as a result of a head injury incurred in service.  
The veteran was treated in service for headaches on two 
occasions prior to sustaining a head injury in May 1993.  
After the head injury was sustained, the veteran was treated 
at a VA medical center for various health issues but he was 
not treated for headaches.  

At the veteran's November 1993 VA examination the veteran 
complained of nasal blockage and frontal headaches about the 
nose.  The veteran was diagnosed with a deviated nasal 
septum, nasal blockage and congestion and chronic ethmoid 
sinusitis and Eustachian tube dysfunction.  The VA examiner 
did not relate any headaches to a head injury or to military 
service.

The RO wrote to the veteran in May 2001 and again in February 
2002 and requested that he identify healthcare providers that 
had provided treatment for the issue on appeal.  The veteran 
responded in February 2002 with a statement indicating that 
he got headaches and that his head injury was irritating and 
sore.  He did not provide any information regarding any 
treatment he had received for his headaches.

At his December 1999 VA examination the veteran reported that 
he suffered from headaches several times a week.  However, 
the VA outpatient treatment reports dated from October 1998 
to January 2003 do not reflect that the veteran was ever 
treated for headaches.  In fact, the veteran denied suffering 
from headaches or any head trauma in July 2002.  

When all of the evidence of record is considered, the Board 
finds that is does not support a finding that the veteran 
suffers from any chronic headache disability connected to his 
period of military service.  In short, there is no objective 
evidence of record to indicate that the veteran suffers from 
chronic headaches related to his military service.  The Board 
concedes that the veteran sustained a head injury while 
serving on active duty.  However, there is no objective 
evidence that the veteran suffers from any chronic headache 
disability related to his head trauma.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claim that the veteran suffers from chronic headaches 
attributable to his period of military service.  Accordingly, 
service connection must be denied.

The Board notes the veteran's allegations of a chronic 
headache disability traceable to an in-service injury.  
Nevertheless, while the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer opinions with respect to medical 
diagnosis or nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for grating 
service connection for a chronic headache disorder.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his claim for headaches in July 1993.  
The RO obtained the veteran's service medical records.  

The veteran's case was remanded by the Board in March 1999.  
The veteran was afforded the opportunity to supplement the 
record on appeal.  

The RO wrote to the veteran in May 2001 and again in February 
2002 and informed him of the evidence/information required to 
substantiate his claim.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
told that it was his responsibility to submit recent evidence 
to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  He was told what VA would do and he 
was instructed to submit any evidence he had.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notices 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  The veteran's SMRs 
were obtained, as were his VA outpatient treatment reports.  
The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).  As 
for whether further action should have been undertaken by way 
of obtaining additional medical opinion on the question of 
service connection, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no indication, except by way of unsupported 
allegation, that the veteran has a current chronic headache 
disability that may be associated with military service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.




ORDER

Entitlement to service connection for headaches is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


